OPINION — AG — QUESTION: CAN THE STOCK OF AN INCORPORATED INSURANCE AGENCY OF THE TYPES REFERRED TO IN 36 O.S. 1961 1314 [36-1314] BE OWNED BY A BUSINESS TRUST? SUB PARAGRAPH E OF THAT SECTION PROHIBITS CORPORATIONS FROM OWNING STOCK IN SUCH INCORPORATED AGENCY, BUT I UNDERSTAND THAT OUR SUPREME COURT HAS HELD THAT AN OKLAHOMA BUSINESS TRUST IS NOT A CORPORATION AND IT WOULD, THEREFORE, SEEM THAT IT MIGHT, UNDER PRESENT LAW, BE ELIGIBLE TO OWN SHARES IN AN INCORPORATED AGENCY IN OKLAHOMA. ANSWER: YES, THE ATTORNEY GENERAL OF COURSE HAS NO WAY OF KNOWING AND DOES NOT BY THIS OPINION DECIDE THAT THE ORGANIZATION INVOLVING ACTUALLY IS A BUSINESS TRUST. CITE:  60 O.S. 1961 171 [60-171] (BRUCK BAILEY)